Case 19-01069-JMM          Doc 55    Filed 11/27/19 Entered 11/27/19 09:00:25          Desc Main
                                    Document      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF IDAHO

 In re:                                              Case No. 19-01069-JMM

 WILLIAM E. DEMPSEY, II and                          Chapter 11
 AMY D. DEMPSEY,

                         Debtors.

          ORDER DENYING DEBTORS’ APPLICATION TO EMPLOY COUNSEL

          THIS MATTER having come before the Court on the Application of Debtor-in-

Possession for Leave to Employ Counsel filed on September 17, 2019 (Dkt. 9) (the

“Application”); and

          BrunoBuilt, Inc. having filed its Objection to Debtors’ Motion to Employ Attorney on

October 11, 2019 (Dkt. 23) (the “Objection”); and

          There having been an evidentiary hearing on the Application and the Objection before the

Court on November 21, 2019, followed by argument (the “Hearing”); and

          Good cause appearing therefor,

          IT IS HEREBY ORDERED AND THIS DOES ORDER that Debtors’ Application to

Employ Counsel is hereby DENIED for the reasons stated in the Court’s oral ruling at the

Hearing.

                                       DATED: November 26, 2019



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE




ORDER DENYING DEBTORS’ APPLICATION TO EMPLOY COUNSEL - 1
Case 19-01069-JMM       Doc 55    Filed 11/27/19 Entered 11/27/19 09:00:25   Desc Main
                                 Document      Page 2 of 2




Submitted by:

Robert A. Faucher
Christopher C. McCurdy
HOLLAND & HART LLP

Attorneys for BrunoBuilt, Inc.



AGREED as a matter of form:

Law Office of D. Blair Clark, P.C.
       /s/ Jeffrey P. Kaufman
By:    Jeffrey P. Kaufman, of the firm
Attorneys for Debtors


AGREED as a matter of form:

Gregory M. Garvin,
Acting United States Trustee
       /s/ Brett R. Cahoon
By:    Brett R. Cahoon, Trial Attorney




ORDER DENYING DEBTORS’ APPLICATION TO EMPLOY COUNSEL - 2
